Citation Nr: 0609501	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-03 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

1.  Entitlement to service connection for sleep apnea, to 
include as due to exposure to Agent Orange.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and August 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, that denied the above claim.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board of Veterans' Appeals (Board) which concluded that 
no more than a single 10-percent disability evaluation could 
be provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

In May 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In September 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

Sleep apnea did not have its onset during active service or 
result from disease or injury in service.


CONCLUSION OF LAW

Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in April 2003.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional letter was mailed to the veteran in 
September 2005.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examination in July 2003, and a medical opinion in September 
2005.  The duty to notify and assist having been met by the 
RO to the extent possible, the Board turns to the analysis of 
the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sleep apnea.  

Service medical records show that the veteran was diagnosed 
as having erythema multiforme and had several recurrences.  
He was treated with Prednisone for a few weeks during each 
recurrence.  Enlistment examination in June 1968 showed that 
the veteran weighed 142 pounds.  In September 1968 he weighed 
150 pounds, in June 1970 he weighed 173 pounds, in August 
1978 he weighed 190 pounds, and at separation he weighed 198 
pounds.  Separation examination showed that the veteran's 
physical condition, excluding tonsils enucleated, was normal.  
In his report of medical history dated November 1984, the 
veteran denied having frequent trouble sleeping.  

Following service, the veteran received medical treatment 
from Dr. Michael Moser, a private physician, from April 1989 
to May 2002.  In June 1989, the veteran complained of waking 
frequently.  In a November 2000 physical examination by Dr. 
Norman J. Wilder, the veteran was reported to weigh 256 
pounds and was diagnosed as having probable postviral 
asthmatic bronchitis and probable obstructive sleep apnea 
syndrome.  He was prescribed Prednisone.  It was noted that 
he had not required Prednisone treatment for the past 20 
years.  In July 2001, the veteran was referred to the 
Providence Alaska Sleep Disorder Center and was found to have 
very disruptive snoring and sleep apnea.  

The veteran was afforded several VA examinations in October 
1985 and July 2003 and a VA medical opinion was provided in 
September 2005.  During the October 1985 examination, the 
veteran complained of having insomnia for many years and 
heavy snoring, but denied waking up with choking or a 
sensation of inability to breathe.  In July 2003, the veteran 
complained of having difficulty sleeping since 1969.  At that 
time, the veteran weighed 267 pounds.  The examiner stated 
that Prednisone had many side effects, but did not know of it 
causing sleep apnea.  

The September 2005 medical opinion report stated that the 
claims file was reviewed and noted the veteran's treatment 
for erythema multiforme with Prednisone.  It was also noted 
that the veteran gained 67 pounds over 18 years following 
service.  The examiner found no data linking Agent Orange 
exposure to obesity.  The examiner stated that as the last 
steroid treatment was in 1978, the veteran's excessive weight 
gain did not occur during the time he received steroid 
treatment.  Additionally, snoring in and of itself is only a 
possible sign of sleep apnea and it was not until many years 
later and with 50+ pounds of weight gain that the veteran was 
diagnosed with sleep apnea.  The examiner opined that it was 
highly unlikely that the remote history of steroid treatment 
or Agent Orange exposure had any causal effect on the 
veteran's sleep apnea onset.  

There is no competent medical evidence of record showing that 
the veteran's sleep apnea had its onset during active service 
or is related to any in-service disease or injury.  The 
service medical records show that the veteran was treated 
with Prednisone and the veteran submitted literature from the 
National Institute of Health showing that a side effect of 
Prednisone is insomnia and instructed the user to report any 
unusual weight gain.  The September 2005 VA examiner, 
however, stated that the veteran's sleep apnea was unrelated 
to the veteran's in-service Prednisone treatment and provided 
a definitive opinion that the veteran's sleep apnea was not 
related to active service.  The September 2005 examiner also 
provided rationale as to why the veteran's weight gain and 
sleep apnea were unrelated to service and cited to specific 
evidence in the file as support for his opinion.  The opinion 
was based upon review of the claims file and a physical 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The veteran contends that his sleep apnea is the result of 
herbicide exposure, to include Agent Orange, during his 
service.  However, sleep apnea is not listed under 38 C.F.R. 
§ 3.309(e) as a disease for which the presumption is 
applicable.  

The Board notes that the veteran also contends that his 
Prednisone treatment caused his weight gain which caused his 
sleep apnea.  However, any contentions by the veteran that 
his sleep apnea is somehow related to his active service are 
not competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  To the extent that the veteran is attempting to 
extrapolate from the medical literature that he has sleep 
apnea related to service, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for sleep apnea.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


